DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 10, 2021 has been entered. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
	Claim 4 is canceled.
	Claims 9-11 are new.
Claim Rejections - 35 USC § 112 – New Grounds, Necessitated by Amendment
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled 

Claims 1-3 and 5-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter Rejection.
Claim 1 has been amended to further require that the non-extendible oligonucleotide is not complementary to the nucleic acid target.
There is no support for such an exclusionary limitation for the non-extendible oligonucleotides in the figures, specification or in the claims as originally filed.
Claims 2-11 are rejected by way of their dependency on claim 1.
Applicants are invited to provide support for this limitation.

Claim Rejections - 35 USC § 102
The rejection of claims 1, 3, 6, and 7 under 35 U.S.C. 102(a)(1) as being anticipated by Kurn (U.S. Patent No. 6,692,918, issued February 2004), made in the Office Action mailed on June 1, 2021 is withdrawn in view of the Amendment received on October 15, 2021.
not have complementary bases to the target nucleic acid.

Claim Rejections - 35 USC § 103
The rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over Kurn (U.S. Patent No. 6,692,918, issued February 2004) in view of Kankia (US 2012/0315642, published December 2012) made in the Office Action mailed on June 1, 2021 is withdrawn in view of the Amendment received on October 15, 2021.
Kankia does not rectify the Kurn’s lack of teaching regarding the non-extendable oligonucleotide as discussed above.
The rejection of claims 5 and 8 under 35 U.S.C. 103 as being unpatentable over
Kurn (U.S. Patent No. 6,692,918, issued February 2004) in view of Meyer et al. (Nucleic Acids Research, 2007, vol. 35, no. 15, e97, pages 1-5), made in the Office Action mailed on June 1, 2021 is withdrawn in view of the Amendment received on October 15, 2021
The rejection of claims 1 and 3 under 35 U.S.C. 103 as being unpatentable over Fu et al. (US 2010/0105037 A1, published April 2010) in view of Duthie et al. (US 2013/0323795 A1, published December 5, 2013) made in the Office Action mailed 
Conclusion
	No claims are allowed. 
	Claims are free of prior art.

    PNG
    media_image1.png
    407
    738
    media_image1.png
    Greyscale
	The closes prior art is Kurn (U.S. Patent No. 6,692,918), wherein the artisan teaches a method of amplification which employs a DNA/RNA composite primer which comprise a non-replicable region, and an oligonucleotide which is non-extendible and complementary to the 3’ end of the extension product produced form the extension product of said composite primer (see below):
 However, the non-extendible oligonucleotide (term, “TSO”) of Kurn must anneal to the target nucleic acid to which the composite primer is annealed in order to establish a demarcation of a composite primer extension product.  Therefore, one of ordinary skill in the art would not have been motivated to modify the TSO of Kurn to arrive at a TSO oligonucleotide that is “not complementary to the nucleic acid target” as presently amended.
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        March 7, 2022
/YJK/